FILED IN
                                                                                         1st COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
John D. Kinard                                                                           12/4/2015 12:16:31 PM
District Clerk
                                                                                         CHRISTOPHER A. PRINE
                                                                                                  Clerk


December 04, 2015




First Court of Appeals
Christopher A. Prine, Clerk of Court
301 Fannin, 2nd floor
Houston, TX 77002-2066

                                   NOTICE OF ASSIGNMENT ON APPEAL

IN RE: Cause No. 09-FD-1574, Styled In Re: In the Interest of a Child/ren- Filed in 306th District Court of
Galveston County, Texas

Dear Clerk:

Please find enclosed a copy of the notice of appeal filed in the above case. This case is assigned to the Department
of Family and Protective Services Court of Appeals, Houston, Texas.

Please note the following information:
Date of Appealable Order or Judgment: 08/17/2015
Notice of Appeal: 11/16/2015
Motion for New Trial filed: None Filed
Request for Finding of Facts and Conclusions of Law filed: 09/03/2015
Trial Judge: Anne B. Darring
Court Reporter: Mary Kate Piper

Request is hereby made that all parties immediately file any designation of material to be included in the Clerk’s
record. Any ‘Motions for Extension of Time’ to file the record on appeal must be filed directly with the Court of
Appeals. A copy of this assignment letter is being mailed to all counsel of record.

Sincerely,


John D. Kinard, District Clerk
Galveston County, Texas

By: /s/ Sara Redmond, Deputy




 600 59th Street, Room 4001, P. O. Box 17250, Galveston County Justice Center, Galveston, Texas 77551-
                                                 2388

                                              Phone (409) 766-2424
Copy sent to:


Kathleen Collins
Attorney For : Erica Davenport, Appellant
2228 Mechanic Street, Suite 312-313
Galveston, TX 77550
kcollins@galvestonlaw.net
emailed


Cynthia T. Cameron
Attorney for: Chris Herring Davenport, II
602 Sawyer, Suite 700
Houston, TX 77007
cindy@cindycameronlaw.com
emailed


Mary Kate Piper
Court Reporter for 306th District Court
600 59th Street, Suite 3304
Galveston, TX 77551
Hand Delivered




 600 59th Street, Room 4001, P. O. Box 17250, Galveston County Justice Center, Galveston, Texas 77551-
                                                 2388

                                            Phone (409) 766-2424
                                                                     Filed: 11/16/2015 2:32:49 PM
                                                                   JOHN D. KINARD - District Clerk
                                                                          Galveston County, Texas
                                                                            Envelope No. 7845871
                                                                                 By: Linda Packard
                                                                            11/16/2015 3:20:11 PM



                               NO. 09-FD-1574

IN THE INTEREST OF                    § IN THE DISTRICT COURT
                                      §
K.D.                                  § 306th JUDICIAL DISTRICT
                                      §
A CHILD                               § GALVESTON COUNTY, TEXAS

                           NOTICE OF APPEAL

       This Notice of Appeal is filed by Erica Davenport, Petitioner, a party

to this proceeding who seeks to alter the trial court's judgment or other

appealable order.

       1.   The trial court, cause number, and style of this case are as

shown in the caption above.

       2.   The judgment or order appealed from was signed on August

17, 2015.

       3.   Erica Davenport desires to appeal from the portion of the

Court’s judgment as follows:

            a.    The amount of child support ordered to be paid by the

       Respondent to Petitioner. The amount of child support ordered by the

       court varies from the amount computed by applying the percentage

       guidelines under Section 154.125 or 154.129;

            b.    The possession and access schedule ordered by the

       court. The possession and access schedule ordered by the court
                                      1
     significantly varies from the standard possession order under

     section 153 of the Texas Family CodeDQG

           c.    The award of specific rights and duties of parent

     managing conservators, specifically the order from the court awarding

     each parent the independent right to consent to medical, dental and

     surgical treatment involving invasive procedure and to consent to

     psychiatric and psychological treatment;

     4.    This appeal is being taken to either the First or Fourteenth

Court of Appeals.

     5.    This notice is being filed by Erica Davenport.

     6.    This is an accelerated appeal.         This is not a parental

termination case or a child protection case.



                                   Respectfully submitted,

                                   Kathleen Collins and Associates, LLP
                                   2228 Mechanic Street
                                   Suite 312- 313
                                   Galveston, TX 77550
                                   Tel: (409) 763-8616
                                   Fax: (713) 864-0797
                                                               Digitally signed by Kathleen Collins
                                                               DN: cn=Kathleen Collins, o=The Collins Law
                                         Kathleen Collins      Office, ou,
                                                               email=KCOLLINS@GALVESTONLAW.NET, c=US
                                                               Date: 2015.11.16 14:22:05 -06'00'
                                   By:
                                     Kathleen Collins
                                     State Bar No. 04613232
                                       kcollins@galvestonlaw.net
                                       Attorney for Petitioner


                            Certificate of Service

      I certify that a true copy of this Notice of Appeal was served in

accordance with rule 9.5 of the Texas Rules of Appellate Procedure on

each party or that party's lead counsel as follows:

Party: Chris Davenport

Lead attorney: Cynthia Cameron

Cynthia T. Cameron
Attorney at Law, P. C.
Address of service:
602 Sawyer, Suite 700
Houston, Texas 77007
Tel: (713) 868-6051
Fax: (713) 868-6054

Annette M. Henry
The Henry Law Firm, P.C.
701 N. Post Oak Rd, Suite 615
Houston, Texas 77024
Tel: (713) 236-1818
Fax: (281)768-2439


Method of service: by fax

Date of service: November 16, 2015




                                      3
                           Digitally signed by Kathleen Collins

Kathleen Collins           DN: cn=Kathleen Collins, o=The Collins Law Office,
                           ou, email=KCOLLINS@GALVESTONLAW.NET, c=US
                           Date: 2015.11.16 14:21:48 -06'00'



 Kathleen Collins
 Attorney for Petitioner